Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-17-00347-CV

            Rita GONZALEZ as Trustee of RG Family Trust and Ramon Gonzalez,
                                      Appellants

                                               v.

                            Don A. JANSSEN and Debra Janssen,
                                       Appellees

                  From the 81st Judicial District Court, Karnes County, Texas
                            Trial Court No. 15-09-00215-A-CVK
                         Honorable Russell Wilson, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and judgment is RENDERED denying the Janssens’ amended summary judgment
motion, granting the Gonzalezes’ summary judgment motion, and declaring that (1) Don A.
Janssen’s undivided share of the reversionary royalty interest passed to the grantees, Ramon
Gonzalez Jr. and Ramon Gonzalez, M.D., P.A. Employees’ Pension Plan and Trust, in the
September 15, 1988 deeds; and (2) Don A. Janssen holds no royalty interest in any mineral or
royalty associated with the September 15, 1988 deeds.

      It is ORDERED that Appellants Rita Gonzalez as Trustee of RG Family Trust and Ramon
Gonzalez recover their costs on appeal from Appellees Don A. Janssen and Debra Janssen.

       SIGNED May 30, 2018.


                                                _____________________________
                                                Karen Angelini, Justice